                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    CHARLES STROUD, SR., Individually                                      PLAINTIFF
    and as wrongful death representative
    of Charles Stroud, Jr.

    v.                                               CAUSE NO. 1:18CV110-LG-JCG

    WALMART, INC., d/b/a WALMART
    STORES, INC..                                                       DEFENDANTS

           ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

         Before the Court is the [67] Motion for Summary Judgment filed by

Defendant Walmart, Inc. in this products liability case. 1 The Motion has been fully

briefed, and after due consideration, the Court finds that there is no question of

material fact for the jury. Summary judgment will be granted and this case

dismissed.

                                    I. BACKGROUND

         Plaintiff alleges that his fifteen-year-old son died after intentionally inhaling

a keyboard cleaning product called Ultra Duster, which another adult in the family

purchased from Wal-Mart. Plaintiff alleges that Wal-Mart “is the

manufacturer/designer/seller” of Ultra Duster. (Am. Compl. 1, 10, ECF No. 44.) He

alleges that Wal-Mart knows that young people “huff” the product, but has




1Defendant Walmart, Inc., says that the proper party to this suit is Wal-Mart
Stores East, LP. Plaintiff does not address this in his response, so, without
determining the proper party, the Court will refer to both Walmart, Inc., and Wal-
Mart Stores East, LP, collectively as “Wal-Mart.”
attempted to reduce this misuse only by the inadequate measure of adding a

bitterant.

      The defendants have chosen profit over safety and chosen keyboard
      cleaning over young human life. In so doing the defendants have
      manufactured and sold a product that is defective in design, is
      inherently dangerous and have violated their obligation to adequately
      warn of the dangers of the Ultra Duster product, have failed to take
      measures to keep it out of the hands of children, and have taken safety
      steps that are designed to provide a defense to liability claims rather
      than recognize the reality that the product is not worth the harm that
      it causes, can never be made safe, and is a sham of a product that
      exists without adequate or legitimate reason save for the profit it
      brings to the defendants.

(Am. Compl. 4, ECF No. 44.) Plaintiff’s claims against Wal-Mart are for defective

design and failure to warn under the Mississippi Products Liability Act, and

negligence in designing, testing, manufacturing, marketing, and selling the Ultra

Duster product. 2

      Wal-Mart moves for summary judgment, claiming that 1) as an innocent

seller under the Mississippi Products Liability Act it is immune from liability; 3 2)

Plaintiff cannot show that the proximate cause of the decedent’s death was any

action by Wal-Mart; and 3) by failing to deny Wal-Mart’s requests for admissions,

Plaintiff has admitted that Wal-Mart is not liable for the decedent’s death. Plaintiff




2 As Plaintiff’s negligence claims are based on the damages purportedly caused by
the alleged defects in the Ultra Duster product, those claims must be analyzed
under the Mississippi Products Liability Act. See Elliot v. El Paso Corp., 181 So. 3d
263, 269 (Miss. 2015).
3 Wal-Mart refers to the Mississippi Products Liability Act’s “innocent seller”
provision, Miss. Code Ann. § 11-1-63(h). This is an affirmative defense on which
Wal-Mart bears the burden of proof, but there is no evidence of record indicating
that Wal-Mart is not an innocent seller.
                                         -2-
responded to Wal-Mart’s Motion, but he addressed only the matter of his

admissions, arguing that he should be allowed to set them aside as requested in his

[64] Motion to Withdraw or Amend Admissions and Request for Oral Argument. In

an April 11, 2019 [75] Order, the Magistrate Judge denied Plaintiff’s motion to

withdraw or amend his admissions. As a result, the Court is left with no

substantive opposition to Wal-Mart’s summary judgment motion.

                                   II. DISCUSSION

A. The Legal Standard

      A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact and that the movant is entitled to prevail

as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary

judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing

the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986).

      A motion for summary judgment cannot be granted simply because there is

no opposition, even if the failure to oppose violated a local rule. Factual

controversies are resolved in favor of the non-moving party, but only when there is



                                          -3-
an actual controversy; that is, when both parties have submitted evidence of

contradictory facts. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

Ultimately, the movant has the burden of establishing the absence of a genuine

issue of material fact and, unless it has done so, the court may not grant the motion,

regardless of whether any response was filed. Hibernia Nat. Bank v.

Administracion Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985).

B. Plaintiff’s Admissions

      A full account of the events leading to denial of Plaintiff’s motion to have his

admissions set aside is set out in the Magistrate Judge’s [75] Order. In short,

Plaintiff failed to comply with his Rule 36 obligations on multiple occasions, and did

not show diligence in seeking or good cause for obtaining relief from his admissions.

Plaintiff’s admissions are therefore conclusively established. Fed. R. Civ. P. 36(b).

Wal-Mart relied on Plaintiff’s admissions as a basis for its summary judgment

motion.

      As noted above, a court can grant summary judgment when the record,

including “admissions” establish that “there is no genuine dispute as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R, Civ. P. 56. In the Fifth Circuit, admissions can establish “a broad range of

matters, including ultimate facts, as well as applications of law to fact.” In re

Carney, 258 F.3d 415, 419 (5th Cir. 2001) (citations omitted). “[I]f the requests for

admissions concern an essential issue, the failure to respond to requests for

admission can lead to a grant of summary judgment against the non-responding



                                          -4-
party.” Hill v. Breazeale, 197 F. App’x 331, 336 (5th Cir. 2006) (quoting Dukes v. S.

C. Ins. Co., 770 F.2d 545, 548-49 (5th Cir. 1985)).

      In this case, Wal-Mart shows that Plaintiff admitted the following:

• Decedent misused keyboard cleaner on March 21, 2015, which caused his death;

• Wal-Mart never exercised substantial control over the design, testing or

manufacture of Ultra Duster;

• Wal-Mart never exercised substantial control over the labeling or packaging of

Ultra Duster;

• Wal-Mart never altered or modified Ultra Duster;

• Wal-Mart did not sell the Ultra Duster used by the decedent; and

• Wal-Mart is not liable to Plaintiff for the decedent’s death.

(Def. Mot. Ex. F, ECF No. 68-6.)

      Based on Plaintiff’s failure to respond, the Court finds these matters both

admitted and conclusively established. See Fed. R. Civ. P. 36(a)(3), (b). Because

these admissions encompass the totality of Plaintiff’s claims, the Court finds that

summary judgment in Wal-Mart’s favor is warranted on this basis.

C. Proximate Cause

      Wal-Mart also argues that any causal connection between its actions and the

decedent’s death was broken because it sold the Ultra Duster legally to another

person, who gave it to the decedent, who then misused it. Plaintiff did not respond

to this argument, but he does not allege that the decedent used the Ultra Duster for

its designed purpose. Mississippi courts hold that when misuse of a product is the



                                          -5-
proximate cause of the harm suffered, that is a complete defense to liability in a

products liability case. Mine Safety Appliance Co. v. Holmes, 171 So. 3d 442, 457

(Miss. 2015). Wal-Mart could not have known that the Ultra Duster it sold to an

adult would be given to a child and then misused.

      Even if the Ultra Duster had been sold directly to the decedent, it is doubtful

that Mississippi law would support the causal connection necessary to establish a

products liability or negligence claim. “[A] minor’s . . . act beyond mere negligence –

breaks the causal connection unless the [seller] had reason to know that the minor

had a propensity to commit such an act. More than a negligent sale is required.”

Williams ex rel. Raymond v. Wal-Mart Stores E., L.P., 99 So. 3d 112, 119 (Miss.

2012). In this case, there is not even a negligent sale at issue. Wal-Mart sold a

legal product to an adult, and could not have prevented the subsequent events.

“Ordinarily [ ] in the absence of a special relationship between the parties, there is

no duty to control the conduct of a third person so as to prevent him from causing

harm to another.” Permenter v. Milner Chevrolet Co., 91 So. 2d 243, 248 (Miss.

1956). Summary judgment is therefore appropriate for the additional reason of the

lack of evidence of a causal connection between Wal-Mart’s acts and the harm

suffered by Plaintiff.

D. Lack of Expert Witness Testimony

      Finally, even if there were evidence of a causal connection, the Court struck

Plaintiff’s only expert expected to testify about the Ultra Duster product, Jesse

Hines. (Order Granting in Part and Denying in Part Motion to Strike 7, ECF No.



                                         -6-
76.) Without expert testimony, Plaintiff cannot establish his product liability

claims. “Federal courts in this state have repeatedly held that expert testimony is

required in product liabilities claims brought under the MLPA.” Taggert v. FCA US

LLC, No. 1:16CV179-GHD-DAS, 2018 WL 493479, at *3-4 (N.D. Miss. Jan. 19,

2018) (citations omitted). Because Plaintiff will be unable to provide the necessary

expert testimony, he has “failed to offer proof on a matter which he bears the

burden of proof at trial.” Hammond v. Coleman Co., 61 F. Supp. 2d 533, 542 (S.D.

Miss. 1999) (citation omitted).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [67] Motion

for Summary Judgment filed by Defendant Walmart, Inc. is GRANTED. Plaintiff’s

claims against Defendant are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 16th day of May, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -7-
